                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NICOLE T. WORTMAN and SHANE W.
WORTMAN, individually, and on behalf of all
others similarly situated,

                      Plaintiffs,

v.                                                                 Case No. 1:19-cv-02860

RUSHMORE LOAN MANAGEMENT                                           Hon. Virginia M. Kendall
SERVICES LLC,
                                                                   Magistrate Hon. Jeffrey Cummings
                      Defendant.


    RUSHMORE LOAN MANAGEMENT SERVICES LLC’S RULE 12(b)(6) MOTION TO
           DISMISS AND INCORPORATED MEMORANDUM OF LAW

         Defendant Rushmore Loan Management Services LLC moves under Rule 12(b)(6) to

dismiss the Wortmans’ Fair Debt Collection Practices Act (FDCPA) and Illinois Consumer

Fraud and Deceptive Business Practices Act (ICFA) claims with prejudice.1

                                              INTRODUCTION

         The Wortmans assert that Rushmore’s monthly mortgage statements are misleading,

deceptive, and unfair because Rushmore sent them after the acceleration of the loan and they

identify late fees that may accrue if the reinstatement amount is not paid. The Wortmans’

position is that after acceleration, late fees cannot permissibly be charged to their account under

any circumstances. That is incorrect, as the very case law relied on by the Wortmans

demonstrates. In fact, the Wortmans’ claims fail for three independent reasons detailed below.




1
  This is the Wortman’s second federal putative class action against Rushmore. Less than a year ago, the Wortmans
filed a putative class action generally alleging that Rushmore attempted to personally collect on a discharged debt in
violation of the FDCPA (Nicole T. Wortman et al. v. Rushmore Loan Management Services LLC, 1:18-cv-04894).
Rushmore’s motion to dismiss that putative class action remains pending before Judge Tharp Jr.
                                                           1

71538464v.2
        First, the Wortmans fail to plead compliance with the notice and cure provision of their

mortgage. The notice and cure provision is a critical provision designed to allow parties to

resolve disputes before needless litigation such as this. It applies here and supports dismissal.

        Second, Rushmore’s mortgage statements are not communications sent in connection

with the collection of a debt. Rather, the mortgage statements are mandated by TILA to provide

borrowers like the Wortmans with necessary information about the status of their account.

Because Rushmore sent the mortgage statements for informational purposes only, they are not

actionable under the FDCPA.

        Third, Rushmore’s mortgage statements are not misleading, deceptive, or unfair because

of the inclusion of late fees for failure to pay the reinstatement amount. Post-acceleration late

fees are recoverable in the Seventh Circuit upon reinstatement if authorized by the mortgage.

The Wortmans’ mortgage expressly authorizes post-acceleration late fees. As such, there is

nothing misleading, deceptive, or unfair about Rushmore including late fees in its mortgage

statements so that the Wortmans know what they must pay to reinstate the loan. The alternative

that the Wortmans suggest—excluding late fees from the mortgage statements—would actually

be more misleading, deceptive, and unfair because it would provide the Wortmans with an

understated reinstatement figure if they decided to reinstate.

        Indeed, the Consumer Financial Protection Bureau (CFPB) has itself acknowledged that

the inclusion of post-acceleration late fees is proper by creating a mortgage statement template

that includes post-acceleration late fees. Rushmore followed that template, and its compliance

with the CFPB regulation provides a safe harbor from liability under the FDCPA.

        For these reasons and the others detailed herein, Rushmore respectfully requests that this

Court dismiss the Wortmans’ complaint in its entirety and with prejudice.


                                                  2

71538464v.2
                                  ALLEGATIONS IN THE PLEADINGS2

           The Wortmans defaulted on a mortgage loan originally obtained from ABN AMRO

Mortgage Group, Inc. (D.E. 1, Compl. at ¶¶ 16, 20.) After the Wortmans defaulted, Rushmore

acquired the servicing rights for the loan. (Id. at ¶ 21.) Rushmore accelerated the loan and

thereafter sent the Wortmans monthly mortgage statements. (Id. at ¶¶ 22-363 and Exs. A-C.) The

statements follow the template provided by the CFPB. (Compare id. at Exs. A-C with 12 C.F.R.

§ 1026 app. H-30(B).)4 With respect to late fees, the statements set out the “Reinstatement

Amount Due” and immediately beneath that state that “[i]f payment is received after” the 15 day

grace period a “late fee will be charged.” (D.E. 1, Compl. at Exs. A-C.). The statements

separately identify the “acceleration amount”—the full amount due on the loan.

           The Wortmans assert that Rushmore cannot include late fees for post-acceleration missed

monthly payments in the mortgage statement’s reinstatement figure. (Id. at ¶¶ 43-48, 53.)5 The

Wortmans assert that Rushmore violated § 1692e of the FDCPA by falsely and deceptively

including late fees in the mortgage statements, § 1692f of the FDCPA by attempting to collect

late fees that are not authorized by the loan documents or by law, and the ICFA based on the

same conduct. (Id. at ¶¶ 43-48, 53.)




2
    Rushmore accepts the Wortmans’ allegations as true for purposes of this motion only.
3
 The Wortmans’ complaint contains two paragraphs 33-36. Rushmore will identify the first set of those numbers as
“33-36” and the second set as “33(a)-36(a).”
4
    For the Court’s convenience, a copy of the applicable template mortgage statement is attached as Exhibit 1.
5
  The Wortmans seek to represent four separate Illinois classes of individuals to whom Rushmore mailed statements
in the form set out in Exhibits A-C of the complaint after their mortgage loans were accelerated. (D.E. 1, Compl. at ¶
64.) The class issues are irrelevant at this stage because any class certification issues will be resolved if this Court
determines that the Wortmans’ individual claims are without merit. See Doyle v. Prewitt, 39 Fed. App’x. 344, 348
(7th Cir. 2002) (“Where the district court determines that the plaintiff’s claims are without merit, the plaintiff is
disqualified as a class representative thus resolving the issue of class certification.”) (internal quotations omitted).
                                                             3

71538464v.2
                           APPLICABLE PLEADING STANDARDS

        A complaint must state a claim that is “plausible on its face” in order to avoid dismissal

under Federal Rule 12(b)(6). Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To satisfy that burden,

the “allegations must plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level; if they do not, the plaintiff pleads itself out of court.”

EEOC v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (internal quotation

marks omitted). In considering a motion to dismiss, this Court should not “assume that the

[plaintiff] can prove facts that it has not alleged or that the defendants have violated the [] laws in

ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council

of Carpenters, 459 U.S. 519, 526 (1983). Moreover, in considering a Rule 12(b)(6) motion,

“district courts are free to consider any facts set forth in the complaint that undermine the

plaintiff’s claim. The freedom includes exhibits attached to the complaint…” Bogie v.

Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (quotations omitted). “When an exhibit

incontrovertibly contradicts the allegations in the complaint, the exhibit ordinarily controls… .”

Id.

                                           ARGUMENT

I.      The Wortmans fail to plead compliance with the notice and cure provision of the
        mortgage.

        This Court should dismiss the complaint because the Wortmans fail to allege that they

provided Rushmore with pre-suit notice and an opportunity to cure as required by the mortgage.

The notice and cure provision states, in relevant part:

        Neither Borrower nor Lender may commence … any judicial action (as either an
        individual litigant or the member of a class) that arises from the other party’s
        actions pursuant to this Security Instrument or that alleges that the other party has
        breached any provision of, or any duty owed by reason of, this Security
        Instrument, until such Borrower or Lender has notified the other party (with such
        notice given in compliance with the requirements of Section 15) of such alleged
                                                  4

71538464v.2
        breach and afforded the other party hereto a reasonable period after the giving of
        such notice to take corrective action.

(Mortg. at § 20, attached hereto as Exhibit 2.)6 Section 15 of the mortgage requires that all

notices “must be in writing.” (Id. at § 15.)

        This notice and cure provision serves an important purpose. By requiring the parties to

communicate before filing a lawsuit, it has the capacity to prevent needless litigation. For

instance here, if the Wortmans had informed Rushmore that they believed the mortgage

statements were deceptive in their inclusion of post-acceleration late fees, Rushmore could have

further explained the circumstances under which late fees would be (lawfully) collected, or

otherwise tried to reach a mutually agreeable accommodation. The parties and this Court could

have then avoided the time and significant expense associated with this lawsuit.

        As recently explained in Rodriguez v. Rushmore Loan Mgmt. Serv., 18-cv-1015, 2019

WL 423375 (Feb. 4, 2019), the notice and cure provision applies to bar the claims asserted by the

Wortmans. 7 There, like here, Rodriguez alleged that Rushmore, as loan servicer, violated §§

1692e and 1692f of the FDCPA by “threatening to impose late fees that [Rushmore] was not

legally entitled to impose, since Plaintiff’s Mortgage had been accelerated and Plaintiff had not

sought to reinstate it.” Rodriguez, 2019 WL 423375 at *2.

        The Rodriguez court addressed the notice and cure argument in two parts. It first

concluded that the dispute “‘ar[ose] from’ actions that [Rushmore] purportedly took pursuant to

the Mortgage—in particular, adding late fees to the amount that [Rushmore] told Plaintiff would


6
  The Court can consider the Wortmans’ mortgage without converting this motion to one for summary judgment
because the mortgage is referred to in the Wortmans’ complaint and is central to their claim. See Venture Assocs.
Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993) (“Documents that a defendant attaches to a
motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff's complaint and are
central to her claim.”).
7
 The notice and cure provision at issue in Rodriguez is identical that that at issue here. (Compare Rodriguez, 2019
WL 423375 at *3 with Ex. 2 at § 20.)
                                                         5

71538464v.2
be due if Plaintiff were to bring her mortgage current.” Rodriguez, 2019 WL 423375 at *3. That

holding is consistent with decisions from around the country that have held a “claim ‘relates to’ a

contract when ‘the dispute occurs as a fairly direct result of the performance of contractual

duties.’” See Bahamas Sales Assoc., LLC v. Byers, 701 F.3d 1335, 1340-41 (11th Cir. 2012); see

also Giotta v. Ocwen Loan Servicing, LLC, 706 F. App’x 421, 422 (9th Cir. 2017) (claim

alleging defendant violated FDCPA by charging inspection fees authorized by security

instrument was “judicial action … that arises from the other party’s actions pursuant to [the]

Security Instrument”) (emphasis in original).

        Here, section 1 of the mortgage is titled “Payment of Principal, Interest, Escrow Items,

Prepayment Charges, and Late Charges” and mandates that “[The Wortmans] shall pay when due

the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and

late charges due under the Note.” (Ex. 2, Mortg. at § 1)). Section 19 of the mortgage requires the

Wortmans to pay “all sums which then would be due under this Security Instrument and the Note

as if no acceleration had occurred” in order to reinstate. (Id. at § 19). Rushmore’s inclusion of

post-acceleration late fees in its mortgage statements is authorized by sections 1 and 19 of the

mortgage and so the Wortmans’ lawsuit challenging those fees “arises from” the mortgage.

Rodriguez, 2019 WL 423375 at **3-4.

        The Rodriguez court next concluded that the notice and cure provision applied even

though Rushmore was not the defined “Lender” under the mortgage. Rodriguez, 2019 WL

423375 at *5. The court noted that “[t]he covenants and agreements of this Security Instrument

shall bind (except as provided in Section 20) and benefit the successors and assigns of Lender”

and Rushmore, as loan servicer, was an assignee. Id.; see also Giotta, 706 F. App’x at 422

(holding that Ocwen was not the defined “Lender,” but had been assigned the servicing rights to


                                                6

71538464v.2
the loan and thus could benefit from the notice and cure provision in the mortgage). The same is

true here—Rushmore is the acknowledged loan servicer with the power to enforce the notice and

cure provision. (See D.E. 1, Compl. at ¶ 21 (Rushmore “obtained servicing rights to the Loan

after [the Wortmans] defaulted on the Loan.”) and Ex. 2, Mortg. at § 13 (“[t]he covenants and

agreements of this Security Instrument shall bind (except as provided in Section 20) and benefit

the successors and assigns of Lender.”).)

        Because Rushmore is the assign of the “Lender” and this lawsuit arises directly from

Rushmore’s sending of mortgage statements including late fees, the notice and cure provision

applies. The Wortmans, however, do not plead that they notified Rushmore (in writing) of

Rushmore’s allegedly improper mortgage statements and afforded Rushmore a reasonable time

to discuss the dispute with the Wortmans or to take corrective action. Courts throughout the

country, including in Rodriguez, have dismissed similar claims when the plaintiff fails to

affirmatively plead compliance with the notice and cure provision in the mortgage. See

Rodriguez, 2019 WL 423375 at *6 (“the Court concluded that Plaintiff was required to comply

with the Mortgage’s notice and cure provision prior to filing this suit. Because Plaintiff does not

allege that she did so, the Complaint must be dismissed.”); see also Michael v. CitiMortgage,

Inc., No. 16-CV-07238, 2017 WL 1208487, at *4 (N.D. Ill. Apr. 3, 2017) (“Here, the Court

dismisses Plaintiff’s claims because she failed to allege compliance with the notice provision in

her contract.”); Giotta, 706 F. App’x at 423 (“Because the Giottas failed to provide pre-suit

notice to Ocwen in accordance with the Deed of Trust, the district court properly dismissed the

case.”); Johnson v. Countrywide Home Loans, Inc., No 1:10cv1018, 2010 WL 5138392, at *2

(E.D. Va. Dec. 10, 2010) (dismissing statutory claims (including FDCPA claim) for failure to

plead compliance with notice and cure provision); Hill v. Nationstar Mortg., LLC, No. 15-60106-


                                                7

71538464v.2
CIV, 2015 WL 4478061, at *3 (S.D. Fla. Jul. 6, 2015) (dismissing RICO, breach of contract, and

unjust enrichment claims for failure to plead compliance with notice and cure provision). That

same result is mandated here; this Court should dismiss the Wortmans’ complaint with prejudice.

II.     Rushmore’s statements are informational; they are not communications sent in
        connection with the collection of a debt and are not actionable under the FDCPA.

        Condition precedent aside, to be liable under the FDCPA Rushmore must have sent the

mortgage statements “in connection with the collection of any debt” (15 U.S.C. § 1692e) or “to

collect or attempt to collect any debt” (15 U.S.C. § 1692f).

        The FDCPA does not define the phrase “in connection with the collection of any debt”

but the Seventh Circuit has made clear that not all communications sent to borrowers about a

debt are “in connection with the collection of any debt.” See Bailey v. Sec. Nat’l Servicing Corp.,

154 F.3d 384, 388-89 (7th Cir. 1998). Communications that are informational do not trigger

liability. Id. In considering whether a communication is a debt-collection communication, this

Court is to make a commonsense inquiry into whether the communication demands payment, the

nature of the parties’ relationship, and the objective purpose and context of the communications.

Gburek v. Litton Loan Servicing LP, 614 F.3d 380, 385 (7th Cir. 2010).

        The context in which Rushmore sent the Wortmans the mortgage statements establishes

that the mortgage statements were not sent in connection with the collection of a debt. Rushmore

did not send the mortgage statements to pressure the Wortmans to pay the outstanding debt.

Rather, Rushmore was required to send the mortgage statements by TILA and Regulation Z. 15

U.S.C. § 1638(f); 12 C.F.R. § 1026.41(a)(2).

        In implementing Regulation Z, the CFPB recognized that by requiring servicers to send

mortgage statements to borrowers, servicers could potentially run afoul of the FDCPA.

Implementation Guidance for Certain Mortgage Servicing Rules, 2013 WL 9001249 (C.F.P.B.

                                                 8

71538464v.2
Oct. 15, 2013) (“Bulletin 2013-12”). To resolve this potential conflict, the CFPB issued Bulletin

2013-12 which advised “that a servicer acting as a debt collector would not be liable under the

FDCPA for complying” with Regulation Z and sending periodic mortgage statements despite a

borrower’s cease communication request. Id. The CFPB based this exemption in part on the fact

that periodic mortgage statements “provide useful information to consumers regardless of their

collections status.” Id.

        Although Bulletin 2013-12 was specifically concerned with the sending of mortgage

statements to borrowers who had requested that communications cease, courts have recognized

that because the periodic mortgage statements are informational only, no FDCPA liability can

attach to the sending of those mortgage statements, cease communication request or not. See

Antoine v. Carrington Mortg. Servs. LLC, No. 0:17-CV-61216-WPD, 2017 WL 3404389, at *2

(S.D. Fla. Aug. 8, 2017) (dismissing FDCPA claim premised on allegedly deceptive mortgage

statements because “the monthly mortgage statement did not constitute ‘debt collection’ under

the FDCPA”); Brown v. Select Portfolio Servicing, Inc., No. 16-62999-CIV, 2017 WL 1157253,

*2 (S.D. Fla. Mar. 24, 2017) (citing 12 C.F.R. § 1026.41) (“Defendant is required by federal law,

specifically Federal Truth in Lending Act (‘TILA’) Regulation Z to send mortgage statements to

plaintiff. Plaintiff cannot state a claim under the FDCPA with respect to monthly mortgage

statements sent pursuant to federal law.”); see also id. at n. 5 (“If a mortgage servicer is not

liable under the FDCPA for sending monthly mortgage statements pursuant to TILA Regulation

Z, even after the consumer requested that it cease communications, then there is no basis for

imposing FDCPA liability upon a servicer for complying with Regulation Z absent a ‘cease

communication’ notice from the borrower.”); Hill v. DLJ Mortg. Capital, Inc., No. 15-CV-3083

(SJF) (AYS), 2016 WL 5818540, at *9 (E.D.N.Y. Oct. 5, 2016) (dismissing FDCPA claim


                                               9

71538464v.2
because the servicer “was merely sending plaintiff the periodic mortgage statements that it was

required to send to her under the TILA and its implementing regulations … for informational

purposes while the amounts due under the Foreclosure Judgment remained unsatisfied pending

the sale of the Property; not in connection with an attempt to collect a debt from plaintiff for

purposes of the FDCPA.”).

        Admittedly, courts are not unanimous on this issue. Matmanivong v. National Creditors

Connection, Inc., for instance, held that CFPB Bulletin 2013-12 “only exempted mortgage

servicers from FDCPA liability when a borrower has instructed the servicer to cease

communicating with them.” 79 F. Supp. 3d 864, 873 (N.D. Ill. 2015) (internal quotation marks

omitted). But that interpretation of CFPB Bulletin 2013-12 treats borrowers who receive the

exact same mortgage statement differently depending merely on whether they demanded that

communications cease. That disparate treatment alone is problematic, but the logic is also upside

down: those borrowers who would normally receive extra protection due to their cease

communication demand instead receive none. The more reasonable and equitable interpretation

is that because the mortgage statements are informational only, they are not communications sent

in connection with the collection of a debt, and are not actionable under the FDCPA, regardless

of any cease communication request. See Hill, 2016 WL 5818540, at *9 (“The reasoning behind

the CFPB’s advisory opinion is equally applicable, even where, as here, there is no indication

that a ‘cease communication’ notice was sent by the consumer in default of her mortgage

loan...”).

        Rushmore sent the Wortmans the mortgage statements in question because it was

mandated to do so by 12 C.F.R. § 1026.41. The mortgage statements are strictly informational




                                               10

71538464v.2
and are thus not actionable under the FDCPA. Rushmore respectfully requests that this Court

dismiss the Wortmans’ FDCPA claim with prejudice on that additional basis.

III.    Rushmore’s mortgage statements do not violate the FDCPA or ICFA because late
        fees are recoverable upon reinstatement and there is thus nothing deceptive,
        misleading, or unfair about the mortgage statements

        The Wortmans have an even more fundamental problem—the mortgage statements are

plainly not misleading, deceptive, or unfair and thus are not actionable under the FDCPA or

ICFA.

        A.     Late fees are recoverable upon reinstatement per the terms of the
               Wortmans’ mortgage and applicable Seventh Circuit law.

        The crux of the Wortmans’ claims is that the absence of a monthly payment obligation

“precludes the imposition of late charges…” (Compl. at ¶ 38.) In support of this position, the

Wortmans rely on Rizzo v. Pierce & Assocs., 351 F.3d 791 (7th Cir. 2003).

        The Wortmans’ reliance on Rizzo is odd because Rizzo actually supports Rushmore’s

position. Rizzo, like the Wortmans, claimed that late fees are not recoverable for missed post-

acceleration monthly payments, and any effort to collect such late fees violates the FDCPA.

Rizzo, 351 F.3d at 792-94. The Seventh Circuit expressly rejected that argument. Id. at 793.

Rizzo’s mortgage allowed Rizzo to reinstate if he paid the lender “all sums which would be then

due under this Mortgage and the Note had no acceleration occurred.” Id. The Seventh Circuit

found that:

        The effect of this, from the plain language of the instrument, is retroactive. In other
        words, the monthly payments are deemed to have been due each and every month
        on the dates set out in the mortgage and note. We find this language to
        unambiguously require plaintiffs to pay the late fees.

Id. at 793-94. And because late fees were recoverable after acceleration per the terms of the loan

documents, the Seventh Circuit concluded that:


                                                 11

71538464v.2
        We cannot find any false or misleading representations nor can we deem the
        collection of late fees unfair or unconscionable. The terms of the note and
        mortgage explicitly require payment of all sums which would then be due had no
        acceleration occurred. We hold that defendants have not violated the FDCPA.

Id. at 794.

        The Wortmans’ mortgage permits the recovery of late fees for missed post-acceleration

monthly payments, just like Rizzo’s did. (Ex. 2, Mortg. at § 19 (“Borrower’s Right to Reinstate

After Acceleration…If Borrower meets certain conditions, Borrower shall have the right to have

enforcement of this Security Instrument discontinued…Those conditions are that Borrower: (a)

pays Lender all sums which then would be due under this Security Instrument and the Note as if

no acceleration had occurred…”)); see also Rizzo, 351 F.3d at 793-94. As such, the Wortmans

are wrong with respect to the primary legal theory underpinning their complaint—that

acceleration precludes the imposition of late fees for missed monthly payments. (D.E. 1, Compl.

at ¶ 38.)

        B.     Rushmore’s inclusion of late fees in the mortgage statements is not
               misleading, deceptive, or unfair.

        Because acceleration does not automatically preclude the recovery of late fees, the only

remaining argument for the Wortmans is that Rushmore presents the legally recoverable late fees

in a deceptive, misleading, or unfair manner. A cursory review of the mortgage statements

establishes that contention to be without merit.

        Post-acceleration, the Wortmans had two options: (1) reinstate the loan; or (2) pay off the

loan in full. As discussed above, if they reinstated the loan, they would be effectively making all

their missed monthly payments and would thus be obligated to pay the late fees associated with

those missed monthly payments. Rizzo, 351 F.3d at 792-94. If they paid off the loan in full, they

would not be required to pay any late fees.


                                                   12

71538464v.2
        Rushmore’s mortgage statement delineates both the “reinstatement amount” and the

“acceleration amount” but only those amounts; because the loan had been accelerated, the

statements do not reference a monthly payment amount. (D.E. 1, Compl. at Exs. A-C.) Below the

“reinstatement amount,” the statement indicates that a late fee will be added to the reinstatement

amount if the reinstatement payment is not received by a certain date. (Id.) There is no similar

statement or implication regarding the imposition of late fees with respect to the acceleration

amount. (Id.) In other words, the mortgage statement sets forth that late fees may be added to the

reinstatement amount, but not the acceleration amount.

        An unsophisticated consumer “isn’t a dimwit. She may be uninformed, naïve, [and]

trusting, but she has rudimentary knowledge about the financial world and is capable of making

basic logical deductions and inferences.” Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643,

645-46 (7th Cir. 2009) (internal quotation marks and citations omitted). There is no plausible

way that the Wortmans could read Rushmore’s mortgage statement and believe that they were

going to be charged late fees absent reinstatement.

        It is also worth noting that there is no better alternative. If Rushmore omitted the late fees

from the mortgage statements as the Wortmans suggest, the Wortmans could pay the purported

reinstatement amount only to then learn that said amount was understated because it did not

include the late fees due and owing upon reinstatement. A mortgage statement that prompted the

Wortmans to make an insufficient reinstatement payment could plausibly be deemed misleading,

deceptive, and unfair, whereas here, because the late fees are included in the mortgage

statements, the Wortmans are provided with a more complete and accurate reinstatement amount.

If the Wortmans decide to reinstate, they know the proper amount, and if they decide not to

reinstate, the inclusion of late fees in the reinstatement amount is harmless to them.


                                                  13

71538464v.2
        Rushmore has crafted a clear, unambiguous, and fair mortgage statement consistent with

Seventh Circuit precedent allowing for the recovery of late fees upon reinstatement. This Court

has the authority to dismiss the FDCPA and ICFA claims as a matter of law on that basis, and

should exercise that authority. See Ruth v. Triumph P’ships, 577 F.3d 790, 800 (7th Cir. 2009)

(court may dismiss FDCPA action when communications are “plainly, on their face, … not

misleading or deceptive.”); Malibu Media, LLC v. Thal, Case No. 15 C 11808, 2016 WL

7240764, at *4 (N.D. Ill. Dec. 15, 2016) (court may dismiss ICFA claim when the complained of

conduct does not amount to unfair or deceptive conduct); see also DeLeon v. Beneficial Const.

Co., 998 F.Supp 859, 866 (N.D. Ill. 1998) (same).

        C.     Rushmore’s mortgage statements follow the CFPB’s template and that
               provides a safe harbor against the FDCPA and ICFA claims.

         Further supporting the conclusion that Rushmore’s mortgage statements are not

misleading, deceptive, or unfair is the fact that the mortgage statements follow the template

provided by the CFPB. As detailed above, TILA and the CFPB (through Regulation Z) mandate

that servicers send borrowers mortgage statements on a monthly basis because the CFPB has

determined that monthly mortgage statements “provide useful information to consumers

regardless of their collections status.” Bulletin 2013-12; see also 12 C.F.R. § 1026.41(a)(2). To

ensure that servicers comply with TILA’s requirements and effectuate the CFPB’s desire to

provide consumers with valuable and relevant information, the CFPB created a template for

mortgage statements to be used by servicers. (See Ex. 1, 12 C.F.R. § 1026 app. H-30(B)); see

also 12 C.F.R. § 1026.41(c) (“Proper use of these forms [provided in appendix H-30] complies

with … the layout requirements in paragraph (d) of this section.”) The mortgage statements that

Rushmore sent to the Wortmans follow the template mortgage statement created by the CFPB



                                               14

71538464v.2
and made available at Appendix H-30(B). (Compare Compl. at Exs. A-C with Ex. 1, 12 C.F.R. §

1026 app. H-30(B).)

        A servicer cannot be liable under the FDCPA or ICFA for complying with other federal

laws or the advisory opinions of the CFPB. See 15 U.S.C. § 1692k(e) (“No provision of this

section imposing any liability shall apply to any act done or omitted in good faith in conformity

with any advisory opinion of the [CFPB], notwithstanding that after such act or omission has

occurred, such opinion is amended, rescinded, or determined by judicial or other authority to be

invalid for any reason.”); Oberg v. Blatt, No. 14 C 7369, 2015 WL 9478213, at *3 (N.D. Ill. Dec.

29, 2015) (“[Section 1692k(e)] provides that a debt collector that acts in reliance on a CFPB

advisory opinion cannot be held liable even if the CFPB advisory opinion is later rescinded or

reversed, either by the agency or by judicial decision.”); see also Jackson v. South Holland

Dodge, Inc., 197 Ill.2d 39, 45-46 (2001) quoting Lanier v. Assoc. Fin., Inc., 114 Ill.2d 1, 17

(1986) (compliance with TILA is a defense to an ICFA claim because ICFA “does not apply to

‘actions or transactions specifically authorized by laws administered by any regulatory body or

officer acting under statutory authority of this State or the United States.’”). Rushmore complied

with the CFPB regulation codified at 12 C.F.R. § 1026.41, which should be entitled to even more

weight than compliance with a CFPB advisory opinion. Rushmore is thus protected from liability

as a matter of law and this Court should dismiss the Wortmans’ complaint with prejudice for that

additional reason.

                                         CONCLUSION

        For the reasons stated above, Rushmore Loan Management Services LLC respectfully

requests entry of an order dismissing the Wortmans’ complaint with prejudice under Rule

12(b)(6), and granting such further relief as the Court finds just and appropriate.


                                                 15

71538464v.2
DATED: May 24, 2019            Rushmore Loan Management Services LLC

                               By:   /s/ David F. Standa
                                     One of Its Attorneys
Ryan M. Holz
rholz@lockelord.com
David F. Standa
dstanda@lockelord.com
LOCKE LORD LLP
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: 312.443.0700




                          16

71538464v.2
                                 CERTIFICATE OF SERVICE

        I, David F. Standa, an attorney, on oath state that on May 24, 2019, a true and correct

copy of the preceding Motion to Dismiss and Incorporated Memorandum of Law was filed and

served via the Court’s ECF System.


                                                           /s/ David F. Standa




71538464v.2
